Citation Nr: 1339607	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  09-30 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel 



INTRODUCTION

The Veteran had active service from July 1980 to April 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In a May 2013 decision, the Board affirmed the RO's denial of increased ratings for the Veteran's service-connected low back disability, but found an implied TDIU claim within the Veteran's increased rating claim pursuant to Rice v. Shinseki.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board remanded the claim back to the RO for additional development including sending the Veteran unique VCAA notice and appropriate form related to TDIU claims, obtaining a VA medical opinion to assess the Veteran's unemployability, and issuing the Veteran a supplemental statement of the case evaluating any additional evidence.  

Although the RO via the Appeals Management Center (AMC) completed the requested development, the Veteran declined review of the TDIU claim in July 2013.  At the time, the Veteran was working full time and attending courses at a local technical school.  However, by the following month, a significant reduction in her work hours led the Veteran to renew interest in the TDIU claim.  

In September 2013, the RO denied the Veteran's TDIU claim because it did not receive the requisite VA Form 21-8940 required to process such claims.  In response, to the denial, the Veteran submitted a completed VA Form 21-8940 and requested that the appeal be returned to the Board as soon as possible for a decision.  The requested development has been accomplished insofar as possible and the matter is now ready for appellate review.  

The Board reviewed the Veteran's physical claims file in addition to the Veteran's electronic claims files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

FINDING OF FACT

The competent and probative evidence of record demonstrates that the Veteran's service-connected disabilities alone are not of such nature and severity as to prevent her from securing or following any substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total compensation rating based on individual unemployability have not been met.  38 U.S.C.A. § 1155 (West 2002 and West Supp. 2012); 38 C.F.R. § 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law Governing TDIU Claims 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 
38 C.F.R. § 4.16(a).

Once one meets the schedular requirements of TDIU claims, the analysis turns to the central inquiry of "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau, shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a) . Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Analysis 

As contended by the Veteran and supported by the record, the Veteran meets the schedular requirements for TDIU as of April 10, 2013 with a combined schedular rating of 70 percent with at least one service-connected disability rated at 40 percent.  As of April 10, 2013, she is rated at 50 percent for service-connected depressive disorder, at 40 percent for degenerative disc disease of the thoracolumbar spine, and at 10 percent for left lower extremity radiculopathy.   

While the Board acknowledges that the Veteran's high disability ratings serve as recognition for the Veteran's difficulties in obtaining and/or keeping employment, meeting the schedular requirements alone is not sufficient to meet the TDIU standard.  In addition to meeting the schedular requirement, the record must demonstrate that the service-connected disabilities are severe enough to produce unemployability.  See Hatlestad, 5 Vet. App. at 529 (1993).  Presently, the Board finds insufficient evidence to support unemployability.

First and foremost, the claimant is employed.  Since May 2004, the Veteran has worked as a grocery store cashier.  She worked at nearly a full-time basis at a rate of $9.25 per hour (30 hours per week) until August of this year.  At that time, the Veteran reported to the VA that she reduced her hours to 10 hours per week because of her inability to stand or walk on concrete due to her service-connected low back disability.  She reported that working longer than one to two hours at a time was "simply too painful."   

In connection to her claim, the Veteran underwent a medical examination in June 2013.   The Board recognizes the further decline in the Veteran's physical ability related to her service connected disabilities and associated pain in the months following the examination which she states now limits her ability to perform her current position on full time basis.  A recent medical record from September 2013 noted her complaints of increased pain, but also showed she continued independent in walking and performing self-care activities such as bathing and dressing.  Based on the Veteran's statements, it is likely that she could perform work in a position that limits standing and walking to a maximum of two hours at any given time.  She has stated that she is provided assistance at her job with lifting heavy items and that she is allowed to sit/rest in her manager's office during her shift.  Her back condition arguably results in limitations on heavy lifting and prolonged standing/walking, but the evidence shows she has been able to maintain employment despite such limitations and that her employer has been able to accommodate her.   

In addition to finding the Veteran physically capable for employment, the Board finds the Veteran mentally competent to sustain employment.  In making this finding, the Board considered the Veteran's educational level and cognitive abilities and limitations.  On the VA Form 21-8940, the Veteran indicated that she has a high school diploma.  Currently, the Veteran is working to advance her education.   In furtherance of her efforts, the Veteran has attended skills labs at a local community college to assist her in passing English and Math placement tests prior to college entrance.  She reports being a focused student.  She is able to study for hours at a time without a break.  She is also working with a tutor to help her with her studies.  Based on statements made in more recent months, the Veteran is now enrolled in college.   

Notwithstanding the Veteran's notable successes, the VA recognized that she may have additional limitations due to her service-connected depression.  To this end, the RO sent the Veteran for an unemployability evaluation based on her service-connected mental disability.  The examiner concluded that it was less likely than not that the Veteran is unemployable due to depression.  The VA examiner noted that the Veteran had an intermittent mild impairment regarding reliability and productivity, a mild to moderate impairment in concentration, and a moderate impairment in mood.  Despite the noted cognitive impairments, the examiner noted that the Veteran displayed no significant impairment in the ability to interact with supervisors and co-workers, to follow directions, in judgment, and in abstract thinking.  Subsequent medical notes regarding the Veteran's therapy indicate a willingness to work through her frustrations related to school and in life.  The Veteran has demonstrated an ability to sustain employment for nearly 10 years despite her depression.   In light of the Veteran's pursuit of higher education and continued employment, the Board finds any cognitive limitations have not significantly impaired the Veteran's ability to maintain employment.  

The Veteran states that she has had to reduce her hours.  She also states she has called in sick, and a 2011 VA exam indicates she estimated she had missed 10-12 days of work over the prior year due to back pain.  It must be noted that her combined disability rating recognizes that her disabilities will have an effect on her ability to work, including having to reduce work hours or take time off.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, and the Board concludes she can do so, for the reasons given above.  Even when considering the combined effect of her physical and mental disability, it is clear she can still work, and in fact does so.  There are no unusual circumstances here beyond those contemplated by the ratings already assigned.

In conclusion, for the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim of entitlement to TDIU for the entire appeal period, and must be denied.  The Veteran has clearly indicated an ability and willingness to work, but may need to consider less physically demanding work environments that take into consideration her 70 percent combined disability rating, which indicates a limitation in her capacity to work, but does not preclude all employment.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


VA's Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The information contained in a June 2013 letter and subsequent September 2013 supplemental statement of the case satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The VA met its duty to assist the Veteran by obtaining all available relevant evidence to the Veteran's claim.  To that end, the VA obtained the Veteran's service personnel records, service treatment records, and post-service treatment records.  Additionally, the Veteran was afforded two VA compensation and pension examinations in June 2013 regarding physical and mental limitations related to any alleged unemployability.  The examiners that performed the examination were medical professionals and provided the Board with sufficient information to render a decision regarding the Veteran's TDIU claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Since the Veteran did not make the RO or Board aware of any other relevant evidence that would need to be obtained, the Board finds that no further development is required.

ORDER

Entitlement to a TDIU is denied.


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


